Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is an allowance in response to Applicant’s arguments filed on 1/20/21. Currently, claim 5 remain. Claims 2-4 and 6-8 have been cancelled. Claim 1 has been withdrawn, however is rejoined for reasons mention below.  

Claim Rejections - 35 USC § 112
Previous claim rejection under 35 USC 112 (first paragraph) has been withdrawn due to Applicant’s amendment. 

Claim Objections
Previous claim objection has been withdrawn due to Applicant’s amendment. 

Election/Restrictions
Claim 5 is allowable. The restriction requirement between an apparatus and a process, as set forth in the Office action mailed on 4/9/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 1, directed to a process is no longer withdrawn from consideration because the claim(s) requires all the limitations of an 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance: 
Regarding claims 1 and 5, the closes prior arts, Yukio (JP2011104940A) in view of J.S. Swick (US3153813), do not teach the following underlined limitations “securing of portions corresponding to the formed part at both longitudinal ends in the longitudinal direction of the resin sheet material…the resin sheet material bends along the longitudinal direction between the first fixing clamps on both longitudinal ends in the longitudinal direction and the second fixing clamps on both longitudinal ends in the longitudinal direction” as recited in the instant claims.  Additionally regarding claims 1 and 5, the other closest prior arts, Heavener (US3655320) in view of J.S. Swick (US3153813), do not teach the following underlined limitations “stretching/stretches the resin sheet material softened in/by the heating step/heating unit in the longitudinal direction thereof…pulling/pulls the ends in the transverse direction of the resin sheet material and thereby stretching/stretches both sides of the formed part in the transverse direction” as recited in the instant claims. 
With respect to Yukio in view of Swick, the mentioned combination teaches all of the structural limitations of the claimed apparatus (see previous non-final Office action) and the claimed method including a second stretching mechanism (201) comprises, as a part of the plurality of clamps (201,203), two sets of first fixing clamps (left side top and bottom first clamp portion (201) as shown in Figure 3B) and second fixing clamps (right side top and bottom first clamp portion (201) as shown in Figure 3B) which perform the securing of the portions corresponding to the formed part (117) at both ends 
However, the combination of Yukio and Swick fail to anticipate or render obviousness the above underlined limitations. 
With respect to Heavener in view of Swick: 
Heavener teaches: a resin molding device (Figures 1-11) comprising: 
a stretching mechanism (clamp bars (46,48,50,52,54,56) frame sections (22,24)) which is capable of holding the resin sheet material (moldable plastic sheet material (M)) by gripping ends in the longitudinal direction (via said bar clamps (46,50) and bar clamps (52,56)) of the resin sheet material (M) and ends in a transverse direction (via said bar clamps (48,54)) thereof by a plurality of clamps (46,48,50,52,54,56) (Examiner notes that all of the clamp bars (46,48,50,52,54,56) (Figure 3) are in retracted position and then move to clamped position by their respective hydraulic motors (68) so as to clamp the peripheral portions of said moldable plastic sheet (M) (C3L1-29) as shown in Figures 1-2, 4A-4C, 5, 7, and 9.), 
and capable of pulling and stretching the resin sheet material (M) in the longitudinal direction and the transverse direction (Examiner notes that as said frame sections (22,24) bends/folds, said peripheral portions of said moldable plastic sheet (M) are clamped by said clamp bars (46,48,50,52,54,56) such that said moldable plastic sheet (M) is being pulled and stretched in the longitudinal direction (via said bar clamps (46,50) and bar clamps (52,56)) and the transverse direction (via said bar clamps (48,54)) (clamped: C3L1-29, Figures 1-2, 4A-4C, 5, 7, and 9; bending/folding: C4L1-24, Figures 4B-4C, 5).);
a heating unit (heater (100)) capable of heating and softening the resin sheet material (M) held by the stretching mechanism (46,48,50,52,54,56,22,24) (sheet material (M) clamped: see above citation; heater: C3L64-75); 
Figures 1-2
and a resin molding unit (open rectangular support (72) hydraulic lifts (H) cross members (74,76) channel tracks or rails (78,80) spreader or helper (106)) which is capable of forming the resin sheet material (M), softened by the heating unit (100) and stretched and held by the stretching mechanism (46,48,50,52,54,56,22,24) by vacuum forming or pressure forming (clamped: C3L1-29; molding process with vacuuming and pressure: C3L72-C4L61),
Figures 1-2, 4A-4C, 5, 8, and 11 
wherein the stretching mechanism (46,48,50,52,54,56,22,24) comprises: a first stretching mechanism (48,54,22,24) which is capable of  stretching the resin sheet material softened by the heating unit (100) in the transverse direction thereof (as mention above); 
a second stretching mechanism (46,50,52,56,22,24) which, while capable of securing ends in the longitudinal direction corresponding to a formed part of the resin sheet material (M) softened by the heating unit (100) (as mentioned above), capable of pulling the ends in the longitudinal direction of the resin sheet material (M) and thereby stretches both sides of the formed part in the longitudinal direction (as mentioned above); 
and a bending mechanism (frame sections (22,24) tracks (78,80) rollers (86,88,90,92) clamp bars (46,48,50,52,54,56) hydraulic motors (68)), which is capable of bending the resin sheet material (M) held in a stretched state by the first stretching mechanism (48,54,22,24) and the second stretching mechanism (46,50,52,56,22,24) in at least one direction by moving a part or all of the plurality of clamps (46,48,50,52,54,56) so that a shape of the resin sheet material (M) approximates to a shape of a mold (cavity form or mold (C))  of the resin molding unit (bending process:C4L1-24; Examiner notes that since said clamp bars (46,48,50) and (52,54,56) are provided on said frame sections (22,24) respectively (C3L7-9) (Figure 3), therefore when said frame sections (22,24) bend/fold (C4L1-24, Figures 4B-4C, 5) said clamps bars (46,48,50,52,54,56) will 
Figures 1-11
wherein the second stretching mechanism (46,50,52,56,22,24) comprises, as a part of the plurality of clamps (46,48,50,52,54,56), two sets of first fixing clamps (46,50) and second fixing clamps (52,56) which are capable of performing the securing of the portions corresponding to the formed part (M) at both longitudinal ends in the longitudinal direction of the resin sheet material (M) respectively (Examiner notes that as mentioned above, all of said bar clamps (46,48,50,52,54,56) clamp said peripheral portions of said moldable plastic sheet (M) and wherein said bar clamps (46,50) and bar clamps (52,56) are respectively positioned at both ends of said moldable plastic sheet (M) in the longitudinal direction as shown in Figure 3. Since said bar clamps (46,50) and bar clamps (52,56) are provided on said frame sections (22,24) respectively (C3L7-9) (Figure 3), therefore when said frame sections (22,24) bend/fold (C4L1-24) said moldable plastic sheet (M) will bend/fold along said longitudinal direction between said bar clamps (46,50) on both ends in the longitudinal direction and said bar clamps (52,56) on both ends in the longitudinal direction as shown in Figures 4B-4C and 5.), 
wherein the bending mechanism (22,24,78,80,86,88,90,92,46,48,50,52,54,56,68) comprises a clamp moving mechanism (hydraulic motors (68) frame sections (22,24)) which 
and wherein the resin molding unit (106) is capable of bringing the resin sheet material (M) bent by the bending mechanism (22,24,78,80,86,88,90,92,46,48,50,52,54,56,68) into close contact with the mold (C), and capable of forming the resin sheet material (M) as a single part (Figure 10) (Examiner notes that after said moldable plastic sheet material (M) is bent/folded (Figures 4B-4C), said spreader or helper (106) comprising box-like head (118) is pressed against said moldable plastic sheet material (M) to allow it to firmly abut the ridge (R) of said mold (C) (C4L40-56) as shown in Figure 5.).
Heavener is silent to a unit which obtains a resin sheet material in a state of being stretched in a longitudinal direction. 
However, Heavener does teach that said moldable plastic sheet material (M) is fed to a resin molding device that performs vacuum forming (C3L72-C4L61) as mentioned above.
The Examiner submits that it is known in the vacuum molding art that a resin sheet/webbing sheet is supplied by a supply roller to a vacuum molding machine (15).  
For example, Swick teaches that it is known in the vacuum molding art that a resin sheet/webbing sheet (thermoplastic webbing (19)) is supplied by a supply roller (supported roll (19’)) to a vacuum molding machine (15) (Figures 1-2).
For the known apparatus above, Swick additionally teaches that said thermoplastic webbing (19) is capable of being stretched in a longitudinal direction (C4L30-35). 
Figures 1-2
It would have been obvious to one having ordinary skilled in the art to incorporate a supply roller as taught by Swick to the Heavener’s resin molding device to yield predictable and reasonable expectation of successful results of supplying said moldable plastic sheet material (M) to said molding system. One would have been motivated to do so because Heavener teaches that said resin sheet (117) is fed to said resin molding device which performs vacuum forming and Swick teaches a known supply roller for feeding a resin sheet/webbing sheet to a vacuum molding machine.
The Examiner notes that the method of claim 1 is also taught by the combination of Heavener and Swick since the limitations of claims 1 and 5 are similar in scope. 
However, the combination of Heavener and Swick fail to anticipate or render obviousness the above underlined limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINH V LE whose telephone number is (571)270-3828.  The examiner can normally be reached on Mon-Fri 7:00AM - 4:00PM (Central Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 








/NINH V LE/           Examiner, Art Unit 1744                                                                                                                                                                                             
/XIAO S ZHAO/           Supervisory Patent Examiner, Art Unit 1744